Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/20 has been entered.
Response to Amendment

In response to the amendment received May 21, 2020;
a. Claim 1, 2, 3, 4, 8, 21 & 26 have been amended, Claims 9-20 have been cancelled and claims 21-32 have been withdrawn. Therefore Claims 1-8 are pending in this office action. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on September 10, 2019.


Claim Rejections - 35 USC § 102

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (US PG Publication 2014/0065460).
With respect to claim 1, Evans et al. discloses a redox flow battery 100 [Figure 1; 0031], comprising:
a membrane 220 interposed between a redox electrode 210 of a single redox flow cell 201 [Figure 2; 0044] positioned at a first side of the membrane 220 and a plating electrode 230 of the redox flow cell 201 positioned at a second side of the membrane 220 opposite to the first side [Figure 2; 0043-0047];
a redox plate 205 of the redox flow cell 201 comprising a plurality of positive flow field ribs [Figure 2], each of the plurality of positive flow field ribs contacting the redox electrode 210 at first supporting regions on the first side; and
the plating electrode 230, including a folded, perforated fin structure 405/410/415/417 (electrode spacer) [0045; 0061-0068; Figure 4A] positioned between the membrane 220 [0066; Figure 2; Figure 4C] and a base plate 420 (plating flow field plate) of the redox flow cell 201 [Figure 2; Figure 4C; 0064], 

the folded, perforated fin structure 405/410 (electrode spacer)  comprising a plurality of bottom plates 410 (main ribs) [Figures 4A-4C; 0061], each of the plurality of bottom plates 410 (main ribs) contacting the base plate 420 (plating flow field plate) through points on a base plate 420 (second supporting regions) on the second side [0064; Figures 4A-4C], each of the points on a base plate 420 (second supporting regions) aligned opposite to one of the  first supporting regions. [0064; Figures 4A-4C]

    PNG
    media_image1.png
    390
    600
    media_image1.png
    Greyscale

wherein the base plate 420 (plating flow field plate) plates metal during charging of the redox flow battery, and wherein the folded, perforated fin structure 405/410/415/417 (electrode spacer) distributes metal ions from the membrane for plating on the plating flow field plate 420 in the single redox flow cell 201.[0050-0071; 0068; Figure 4C; Abstract]

With respect to claim 2, Evans et al. discloses wherein the plating 

With respect to claim 3, Evans et al. discloses wherein the plating  flow field plate 420 comprises a continuously smooth surface without protrusions, wherein the continuously smooth surface faces toward the folded, perforated fin structure 405/410/415/417 (electrode spacer)  and directly contacts each of the plurality of main ribs 410/405 at the second supporting regions. [Figure 4A]

With respect to claim 4, Evans et al. discloses wherein the electrode spacer 405/410/415/417 further comprises a plurality of fins/side plates (support ribs), a length of each of the plurality of support ribs is oriented transversely to a length of each of the plurality of main ribs 410/405, and each of the plurality of support ribs non-wovenly contact one or more of the plurality of main ribs 410/405.  [Figure 4A; 0062]

With respect to claim 5, Evans et al. discloses wherein the plurality of main ribs 410/405 protrudes from the plurality of support ribs, extending away from the second side. [Figure 4A]
  
With respect to claim 6, Evans et al. discloses wherein a number of the plurality of main ribs 410/405 (5] is greater than a number (4) of the plurality of support ribs.  [Figure 4A]


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US PG Publication 2014/0065460) as applied to claim 1 above in further view of Liu et al. (US 2013/0022846) 

With respect to claim 7, Evans et al. discloses a rigid frame 700 wherein a flow field 710 is present which can include the plating electrode embodiment of Figure 4A [0096-0098; Figure 7A]
Although not specifically disclosed, given that the flow field 710 of the frame 700 can include the plating electrode embodiment of Figure 4A, and given the structure of the plating electrode/electrode spacer/plating flow field plate, the claimed limitations “a rigid frame surrounding the plurality of main ribs and the plurality of support ribs, wherein lengthwise ends of the plurality of main ribs and widthwise ends of the plurality of support ribs are mounted to the rigid frame” would be expected, given that the flow field 710 where the plating electrode is present is surrounded by the frame 700. 

Furthermore, Liu et al. discloses a redox flow battery [Abstract] comprising a plating electrode 152/142/122/124/132 including an electrode spacer 142/132/124/122 [Figure 2] and a plating flow field 132, wherein the electrode spacer 124/122 comprises a frame 122/142 surrounding ribs 124 wherein the ribs are mounted on the frame 122/142 [0029-0036; Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the electrode spacer of Evans et al. 

With respect to claim 8, Evans et al. does not disclose wherein the plating flow field plate is mounted to the rigid frame, and upon mounting the plating flow field plate to the rigid frame, the continuously smooth surface directly contacts the plurality of main ribs at the second supporting regions.

Evans et al. discloses a rigid frame 700 wherein a flow field 710 is present which can include the plating electrode embodiment of Figure 4A [0096-0098; Figure 7A]

Although not specifically disclosed, given that the flow field 710 of the frame 700 can include the plating electrode embodiment of Figure 4A, and given the structure of the plating electrode/electrode spacer/plating flow field plate, the claimed limitations “wherein the plating flow field plate is mounted to the rigid frame” would be expected, given that the flow field 710 where the plating electrode is present is surrounded by the frame 700. 

Evans et al. does not disclose upon mounting the plating flow field plate to the rigid frame, the continuously smooth surface directly contacts the plurality of main ribs at the second supporting regions

Liu et al. discloses a redox flow battery [Abstract] comprising a plating electrode 152/142/122/124/132 including an electrode spacer 142/132/124/122 [Figure 2] and a plating flow field 132, wherein the electrode spacer 124/122 comprises a frame 122/142 surrounding ribs 124 wherein the ribs are mounted on the frame 122/142, wherein the plating flow field 132 is mounted to the frame 142/122 contacting the main ribs 124. [0029-0036; Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the electrode of Evans et al. to wherein the plating flow field plate is mounted to the rigid frame, and upon mounting the plating flow field plate to the rigid frame, the continuously smooth surface directly contacts the plurality of main ribs at the second supporting regions, as disclosed in Liu et al., in order to allow for higher efficiency, improved energy conversion and simplified assembly. [0034-0040]









 Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant Argues 
the Office has failed to meet at least one aspect of requiring restriction detailed in MPEP § 808, namely, the reasons why there would be a serious burden on the Examiner if restriction is not required. Indeed, given that at least claim 4 as originally presented was broad enough to cover the recited thicknesses and non-conductive material, the Examiner's original search should have included a review of all art pertinent thereto. The Examiner is therefore under no additional burden by reviewing and considering claims 21-32.

Examiner respectfully disagrees
This is not found persuasive because, MPEP § 808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined. Since the Examiner has shown that Claims 21-25 disclose an ion exchange membrane wherein the main ribs have a thickness of 0.25 to 12 mm and the support ribs have a thickness of 0.25 to 11.5 mm and claims 26-32 discloses an electrically insulating ion conducting barrier wherein the electrode spacer is formed from a non-conductive 


Applicant Argues 

Applicant submits that Evans does not disclose each limitation therein. Evans does not teach a redox flow battery comprising a plating electrode including an electrode spacer positioned between a membrane and a plating flow field plate, wherein the plating flow field plate plates metal during charging of the redox flow battery, and wherein the electrode spacer distributes metal ions from the membrane for plating on the plating flow field plate in the single redox flow cell.

Examiner respectfully disagrees
Evans et al. does disclose the claimed limitations when the electrode spacer is considered to be the folded, perforated fin structure 405/410/415/417. Therefore all of the claimed limitations are within one cell of Evans et al.  See new grounds of rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pellegri et al. (US 6,475,661)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRAN Akhtar/Examiner, Art Unit 1723